In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-19-00278-CV
              ___________________________

R.S., INDIVIDUALLY AND AS NEXT FRIEND FOR P.S., Appellant

                               V.

                        T.S., Appellee


          On Appeal from County Court at Law No. 2
                   Denton County, Texas
              Trial Court No. CV-2018-00778


             Before Gabriel, Kerr, and Birdwell, JJ.
              Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      On November 18, 2019, we notified Appellant that his brief had not been filed

as required. See Tex. R. App. P. 38.6(a). We stated that we could dismiss the appeal

for want of prosecution unless the appellant filed his brief with the court no later than

December 9, 2019. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 44.3. We have received no

response.

      Because Appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f). Appellant must pay all

costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: January 16, 2020




                                            2